 

Exhibit 10.1

 

[g201411100109008371465.jpg]

www.akebia.com

Akebia Therapeutics, Inc.

245 First Street

Suite 1100

Cambridge, MA 02142

 

August 5, 2014                        

Robert Shalwitz, M.D.

2549 Bryden Road

Bexley, OH 43209

Re: Separation Agreement

Dear Bob:

The purpose of this letter agreement (“Agreement”) is to confirm the terms of
your separation from Akebia Therapeutics, Inc. (“Akebia” or the “Company”).1
Unless you rescind your assent as set forth in Section 5(iii) below, this
Agreement shall be effective on the eighth (8th) day following your signing of
it (the “Effective Date”), at which time it shall become final and binding on
all parties.

1.

Transitional Employment.

(i)

Contingent upon your execution of this Agreement, effective August 5, 2014 you
will remain a full-time employee of Akebia during the transition period
described in the following sentence (a “Transitional Employee”). You shall
continue as a Transitional Employee until the earlier of (a) December 31, 2014;
(b) the date that you terminate your employment with the Company for any reason;
or (c) the date that the Company terminates your employment for Cause (the
“Separation Date”). The period from August 5, 2014 to the Separation Date shall
be referred to as the “Transitional Employment Period”.

(ii)

During the Transitional Employment Period you (a) will have the title of
Executive Vice President, reporting to Akebia’s Chief Executive Officer;
(b) agree to perform all of your assigned job duties in good faith and to the
best of your ability; and (c) agree to otherwise assist Akebia in the transition
of work in connection with any of the duties you have performed at Akebia. Such
assigned duties shall include, but not be limited to, transitioning your duties
and knowledge to Akebia’s Chief Medical Officer and/or Vice President of
Regulatory and optimizing analysis and initial reporting of the Phase 2b study
AKB-6548 (CI-0007). You understand and acknowledge that during the Transitional
Employment Period your duties may require you to travel outside of Ohio,
including to Cambridge, Massachusetts, Rockville, Maryland (to, as needed, meet
with the Food and Drug Administration), and other locations as requested by the
Company.

(iii)

During the Transitional Employment Period you will receive an annual base salary
of $410,000, less all applicable income and payroll taxes, deductions and
withholdings, payable in accordance with Akebia’s standard payroll cycle. You
also shall be eligible to participate in the Company’s 2014 discretionary bonus
program in accordance with the terms and conditions of the Akebia Therapeutics,
Inc. Cash Incentive Plan. Any bonus earned under that Plan shall be paid at the
time that other Company executives eligible for bonuses are paid.

(iv)

During the Transitional Employment Period you also shall continue to receive all
employee benefits to which you currently are entitled and for which you remain
eligible during the Transitional Employment Period. During the Transitional
Employment Period, however, the Company in its sole discretion may change your
title and/or job duties at any time, and nothing in this Agreement shall affect
the Company’s ability to amend, modify or terminate its employee benefit plans
and programs at any time in accordance with their terms. During the Transitional
Employment Period, your rights to exercise vested stock options are governed by
the terms of any applicable stock option agreement and equity plan, and your
rights during the Transitional Employment Period with respect to any restricted
shares are governed by the terms of any applicable restricted share agreement
and equity plan.

(v)

During the Transitional Employment Period you will not engage in any acts that
are detrimental to the Company’s best interest, and you will continue to comply
with all applicable Akebia policies, rules and regulations.

 

1 Except for the obligations set forth in Section 2, which shall be solely the
obligations of Akebia Therapeutics, Inc., whenever the terms “Akebia
Therapeutics, Inc.,” “Akebia” or the “Company” are otherwise used in this
Agreement (including, without limitation, Section 5), they shall be deemed to
include Akebia Therapeutics, Inc. and any and all of its divisions, affiliates
and subsidiaries and all related entities, and its and their directors,
officers, employees, agents, successors and assigns.

 

--------------------------------------------------------------------------------

 

(vi)

You acknowledge that from and after the Separation Date you shall have no
authority to represent yourself as an employee or agent of Akebia, and you agree
not to represent yourself thereafter as an employee or agent of Akebia, except
as set forth in the Consulting Agreement described in Section 2(iii) below.

(vii)

On or about the Separation Date, the Company shall pay your accrued but unused
vacation time and your final pay earned through the Separation Date in
accordance with applicable law. In addition, not later than sixty (60) days
following the Separation Date, you will receive reimbursement for all reasonable
business expenses incurred by you before the Separation Date, provided you
submit them for reimbursement in accordance with the Company’s usual procedures
for business expense reimbursement within thirty (30) days following the
Separation Date.

(viii)

For purposes of this Agreement, and in each case as determined by the
Compensation Committee of the Company’s Board of Directors in its sole and
reasonable discretion, the following will constitute “Cause”: (a) your
indictment or conviction for either any felony offense or any other crime
involving dishonesty; (b) your participation in any fraud, theft, embezzlement
or other misconduct or act of dishonesty involving the Company or any of its
subsidiaries; (c) your intentional damage to any property of the Company or any
of its subsidiaries; (d) your breach of the duty of good faith and fair dealing
that you owe to the Company or any of its subsidiaries; (e) your breach or
violation of any agreement with the Company or any of its subsidiaries,
including, without limitation, your Employee Agreement (Confidentiality,
Non-Solicitation, Non- Competition and Inventions Agreement) dated February 10,
2014, as amended (the “Restrictive Covenants Agreement”); (f) any conduct by you
that in the good faith and reasonable determination of the Board of Directors
demonstrates gross unfitness to serve; (g) your failure to comply with the code
of conduct of the Company or any of its subsidiaries or any other policies of
the Company that have been approved by the Board of Directors or its authorized
delegate; (h) your insubordination or failure to follow the directions of the
Board of Directors or of the Chief Executive Officer of the Company; or (i) any
other conduct by you that could be expected to be harmful to the business,
interests or reputation of the Company or any of its subsidiaries.

2.       Severance Pay and Benefits. If you do not rescind this Agreement as set
forth in Section 5(iii) below, and provided you do not terminate your employment
with the Company or the Company does not terminate your employment for Cause, in
either case prior to December 31, 2014, then the Company will:

(i)

provide you with a severance payment in the gross amount of $410,000, less all
applicable income and payroll taxes, deductions and withholdings (“Severance
Pay”). Severance payments shall be made over the twelve (12) month period (the
“Severance Period”) following the Separation Date in accordance with Akebia’s
standard payroll cycle, with the first payment to occur on the second
(2nd) regularly scheduled pay date following the Separation Date, retroactive to
the date of termination. Severance Pay shall not be reduced by any compensation
you receive from any subsequent employment or source. Subject at all times to
Section 4 of this Agreement, in the event of your death prior to the end of the
Severance Period any Severance Pay not yet received by you shall continue to be
paid to your spouse, Paula Krasnoff, in accordance with Akebia’s standard
payroll cycle. If your wife pre-deceases you, or if she dies before any
remaining Severance Pay has been received by her, then such remaining Severance
Pay shall be divided equally and shall continue to be provided to your sons,
Isaiah Shalwitz and Steven Shalwitz, in accordance with Akebia’s standard
payroll cycle;

(ii)

provided that you appropriately and timely complete all required elections,
reimburse (on a taxable basis) premiums paid by you for health and dental
insurance premiums (for yourself and all eligible dependents) under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) at the same amount and
to the same extent it would if you still were employed by the Company (“COBRA
Reimbursement”) until the earliest of (a) the last day of the month which falls
twelve (12) months after the Separation Date; (b) the date that you and/or your
eligible dependents are no longer eligible to receive continuation coverage
under COBRA; or (c) the date on which you become eligible to receive health or
dental care coverage pursuant to the health or dental care plan of a new
employer. COBRA election forms and related documentation shall be provided to
you on or after the Separation Date, and the “qualifying event” under COBRA
shall be the Separation Date. Payment of the COBRA Reimbursement shall be made
during the period described in the immediately preceding sentence in accordance
with Akebia’s standard payroll cycle, with the first payment to occur on the
second (2nd) regularly scheduled pay date following the Separation Date,
retroactive to the date of termination. You hereby acknowledge that
reimbursement of your COBRA premiums will be taxable income to you; and

(iii)

enter into a Consulting Agreement (the “Consulting Agreement”), pursuant to
which you will remain eligible (a) to hold and continue to vest in your existing
equity awards during the term of such agreement, (b) under certain circumstances
set forth in the Consulting Agreement, for acceleration of such equity awards
upon the termination of such agreement, and (c) under certain circumstances set
forth in the Consulting Agreement, for an extended exercise period with respect
to vested stock options upon the termination of such agreement. If, however, you
terminate the Consulting Agreement for convenience or the Company terminates the
Consulting Agreement for “cause” (as that term is defined in the Consulting
Agreement), the unvested portions of your equity awards shall immediately
terminate without payment of consideration therefor and any and all other
consideration under this Agreement, including any Severance Pay and Benefits not
yet

 

2

--------------------------------------------------------------------------------

 

provided to you, shall immediately cease. You hereby acknowledge and agree that,
to the extent the Consulting Agreement does not take effect, your rights to
exercise any vested stock options shall continue to be governed by the existing
terms of any applicable stock option agreement and equity plan and your rights
with respect to any restricted shares shall continue to be governed by the
existing terms of any applicable restricted share agreement and equity plan.

The Severance Pay, the COBRA Reimbursement and the Consulting Agreement are
referred to in this Agreement as the “Severance Pay and Benefits.”

3.       Acknowledgments. You acknowledge and agree that:

(i)

your employment during the Transitional Employment Period shall remain at-will,
and either you or the Company may terminate the employment relationship at any
time, with or without reason or notice, subject to the rights and obligations of
the parties set forth herein; provided, however, that if the Company terminates
the employment relationship other than for Cause (as defined herein) prior to
December 31, 2014, the Company will provide you with the Severance Pay and
Benefits set forth in Sections 2(i) and (ii) above and, unless otherwise agreed
by you and the Company at the time of such termination of employment, the
Severance Pay and Benefits set forth in Section 2(iii) above, in each case,
pursuant to the terms of this Agreement and, if applicable, the Consulting
Agreement;

(ii)

this Agreement and the Severance Pay and Benefits are neither intended to nor
shall constitute a severance plan and shall confer no benefit on anyone other
than Akebia and you;

(iii)

the Severance Pay and Benefits provided for herein are not otherwise due or
owing to you under any employment agreement (oral or written), including,
without limitation, the Executive Severance Agreement between you and the
Company dated March 3, 2014 (the “Executive Severance Agreement”)·

(iv)

except for (a) any unpaid regular wages (including accrued but unused earned
time) earned through (and including) the Separation Date, which shall be paid by
the Company on the Separation Date and (b) any vested monies due to you pursuant
to any retirement programs in which you participate, you have been paid and
provided all wages, vacation pay, holiday pay, commissions and any other form of
compensation or benefit that may be due to you now or which would have become
due in the future in connection with your employment with or separation of
employment from Akebia.

4.       Return of Company Property; Affirmation of Restrictive Covenants;
Confidentiality; and Non-Disparagement. You hereby agree to:

(i)

promptly return to Akebia all property and documents (whether in hard copy or
electronic form) of Akebia in your custody and possession on or before the
Separation Date;

(ii)

abide by the terms of your Restrictive Covenants Agreement (as amended by the
Consulting Agreement), the terms of which shall survive your separation from the
Company and which are hereby incorporated into this Agreement by reference;

(iii)

abide by any and all common law and/or statutory obligations relating to the
protection and non-disclosure of Akebia’s trade secrets and/or confidential or
proprietary documents and information, and you specifically agree that you will
not disclose any confidential or proprietary information that you acquired as an
employee of Akebia to any other person or entity, or use such information in any
manner that is detrimental to the interests of Akebia;

(iv)

keep confidential and not publicize or disclose the existence and terms of this
Agreement, other than to (a) an immediate family member, legal counsel,
accountant or financial advisor, provided that any such individual to whom
disclosure is made shall be bound by these confidentiality obligations; (b) a
state or federal tax authority or government agency to which disclosure is
mandated by applicable state or federal law; or (c) in response to a subpoena,
court order or discovery request during pending litigation. Nothing in this
Agreement shall be construed to prohibit truthful testimony concerning this
Agreement;

(v)

not make any statements that are disparaging about or adverse to the business
interests of the Company or which are intended to harm the reputation of the
Company including, but not limited to, any statements that disparage any
product, service, finances, employees, officers, directors, capabilities or any
other aspect of the Company’s business or products. In addition, the Company
agrees that its Chief Executive Officer and members of the Board of Directors
shall not make any statements that are disparaging about you or which are
intended to harm your reputation.

Your breach of this Section 4 will constitute a material breach of this
Agreement and, in addition to any other legal or equitable remedy available to
Akebia, will relieve Akebia of the obligation to provide any Severance Pay and
Benefits not already provided and will entitle Akebia to recover any Severance
Pay and Benefits already paid or provided.

 

3

--------------------------------------------------------------------------------

 

5.       Release of Claims.

(i)

You hereby acknowledge and agree that by signing this Agreement and accepting
the Severance Pay and Benefits provided for in this Agreement, you are waiving
your right to assert any form of legal claim against Akebia (as defined in
footnote number 1 to this Agreement) of any kind whatsoever from the beginning
of time through and including the Separation Date, except for claims related to
the Company’s failure to perform its obligations under this Agreement. Your
waiver and release is intended to bar any form of legal claim, charge, complaint
or any other form of action (collectively referred to as “Claims”) against
Akebia seeking any form of relief including, without limitation, equitable
relief (whether declaratory, injunctive or otherwise), the recovery of any
damages or any other form of monetary recovery whatsoever (including, without
limitation, back pay, front pay, compensatory damages, emotional distress
damages, punitive damages, attorneys’ fees and any other costs) against Akebia
up through and including the Separation Date. You understand that there could be
unknown or unanticipated Claims resulting from your employment with Akebia and
the separation therefrom and agree that such Claims are intended to be, and are,
included in this waiver and release.

(ii)

Without limiting the foregoing general waiver and release, you specifically
waive and release the Company from any Claims arising from or related to your
employment relationship with the Company or the separation thereof, including
without limitation:

(a)Claims under any local, state or federal discrimination, harassment, fair
employment practices or other employment-related statute, regulation or
executive order, including, without limitation, the Massachusetts Fair
Employment Practices Act (also known as Chapter 151B), the Age Discrimination in
Employment Act and Title VII of the Civil Rights Act of 1964;

(b)Claims under any other local, state or federal employment related statute,
regulation or executive order relating to the payment or receipt of salary,
wages, commissions, vacation pay or overtime, hours or any other terms and
conditions of employment (including, without limitation, the Massachusetts
Payment of Wages Act, M.G.L.c. 149, §§ 148 & 150, and the Massachusetts Overtime
Law, M.G.L.c. 151, §§ 1A and 1B);

(c)Claims under any local, state or federal common law theory; and

(d)any other Claim arising under other local, state or federal law.

(iii)

Because you are over 40 years of age, you are granted specific rights under the
Older Workers Benefit Protection Act (“OWBPA”), which prohibits discrimination
on the basis of age. The release set forth in this Section 5 is intended to
release any rights you may have against Akebia alleging discrimination on the
basis of age. Consistent with the provisions of OWBPA, you have twenty- one
(21) days to consider and accept the provisions of this Agreement. In addition,
you may rescind your assent to this Agreement if, within seven (7) days after
the date you sign this Agreement, you deliver a written notice of rescission. To
be effective, such notice of rescission must be postmarked, and sent by
certified mail, return receipt requested, or delivered within the seven-day
period to Nicole R. Hadas, Vice President and General Counsel, Akebia
Therapeutics, Inc., 245 First Street, Suite 1100, Cambridge, MA 02142.

(iv)

Consistent with federal discrimination laws, nothing in this release shall be
deemed to prohibit you from challenging the validity of this release under
federal discrimination laws or from filing a charge or complaint of age or other
employment related discrimination with the Equal Employment Opportunity
Commission (“EEOC”), or from participating in any investigation or proceeding
conducted by the EEOC. Further, nothing in this release or Agreement shall be
deemed to limit Akebia’s right to seek immediate dismissal of such charge or
complaint on the basis that your signing of this Agreement constitutes a full
release of any individual rights under federal discrimination laws, or Akebia’s
right to seek restitution or other legal remedies to the extent permitted by law
of the economic benefits provided to you under this Agreement in the event that
you successfully challenge the validity of this release and prevail in any claim
under federal discrimination laws.

6.       Affirmation of Release of Claims. On or promptly after the Separation
Date, you agree to execute the affirmation attached as Exhibit A. You also
acknowledge and agree that the release of claims in Section 5 shall be fully
effective in the event that you fail or refuse to execute the affirmation, but
that Akebia shall have no obligation to provide you with the Severance Pay and
Benefits (that otherwise would be provided under Section 2 of this Agreement)
not already provided as of the Separation Date until you execute the
affirmation.

7.       Miscellaneous.

(i)

This Agreement supersedes any and all prior oral and/or written agreements, and
sets forth the entire agreement between Akebia and you in respect of your
separation from Akebia, except for (a) your Restrictive Covenants Agreement and
(b) the Consulting Agreement. For the avoidance of doubt, your Executive
Severance Agreement shall be superseded in its entirety by this Agreement and
shall no longer be of any force or affect.

 

4

--------------------------------------------------------------------------------

 

(ii)

No variations or modifications hereof shall be deemed valid unless reduced to
writing and signed by Akebia and you.

(iii)

The provisions of this Agreement are severable, and if for any reason any part
hereof shall be found to be unenforceable, the remaining provisions shall be
enforced in full.

(iv)

The validity, interpretation and performance of this Agreement, and any and all
other matters relating to your employment and separation of employment from
Akebia, shall be governed by and construed in accordance with the internal laws
of the State of Ohio, without giving effect to conflict of law principles.

(v)

The payments and entitlements provided for under this Agreement are intended to
qualify for the short-term deferral exception to Section 409A of the Internal
Revenue Code of 1986 (the “Code”) as described in Treasury regulation Section
1.409A-l(b)(4) to the maximum extent possible, and to the extent they do not so
qualify, they are intended to qualify for the separation pay plan exception to
Section 409A of the Code as described in Treasury regulation Section 1.409A-
l(b)(9)(iii) to the maximum extent possible. Notwithstanding any provision of
this Agreement to the contrary, if at the time of your separation from service
(as defined below) you are a specified employee (as defined below), as
determined by the Company, any and all amounts payable in connection with such
separation from service that constitute deferred compensation subject to Code
Section 409A, as determined by the Company, and that would otherwise be payable
within six (6) months following such separation from service, shall instead be
paid on the date that follows the date of such separation from service by six
(6) months (or, if earlier, upon your death). For purposes of this Agreement,
all references to “termination of employment” and correlative phrases shall be
construed to require a “separation from service” (as defined in
Section 1.409A-l(h) of the Treasury regulations after giving effect to the
presumptions contained therein), and the term “specified employee” means an
individual determined by the Company to be a specified employee under Treasury
regulation Section 1.409A-l(i). Each payment made under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement is to be treated as a right to a series of separate
payments. Any reimbursement for expenses that would constitute nonqualified
deferred compensation subject to Section 409A of the Code shall be subject to
the following additional rules: (a) no reimbursement of any such expense shall
affect your right to reimbursement of any such expense in any other taxable
year; (b) reimbursement of the expense shall be made, if at all, promptly, but
not later than the end of the calendar year following the calendar year in which
the expense was incurred; and (c) the right to reimbursement shall not be
subject to liquidation or exchange for any other benefit.

It is Akebia’s desire and intent to make certain that you fully understand the
provisions and effects of this Agreement. To that end, you have been encouraged
and given an opportunity to consult with legal counsel. By executing this
Agreement, you are acknowledging that (a) you have been afforded sufficient time
to understand the provisions and effects of this Agreement and to consult with
legal counsel; (b) your agreements and obligations under this Agreement are made
voluntarily, knowingly and without duress; and (c) neither Akebia nor its agents
or representatives have made any representations inconsistent with the
provisions of this Agreement.

If the foregoing correctly sets forth our arrangement, please sign, date and
return the enclosed copy of this Agreement to me at 245 First Street, Suite
1100, Cambridge, MA 02142 within the time frame set forth above.

 

Very truly yours,

 

/s/ John P. Butler 

John P. Butler

President & Chief Executive Officer

 

Accepted and Agreed To:

 

/s/ Robert Shalwitz, M.D. 

Robert Shalwitz, M.D.

 

Dated: August 5, 2014

 

 

 

 

5

--------------------------------------------------------------------------------

 

EXHIBIT A

AFFIRMATION OF RELEASE OF CLAIMS

IN ORDER TO RECEIVE YOUR SEVERANCE PAY AND BENEFITS YOU MUST SIGN, DATE AND
RETURN THIS AFFIRMATION TO NICOLE R. HADAS AT AKEBIA THERAPEUTICS, INC., 245
FIRST STREET, SUITE 1100, CAMBRIDGE, MA 02142, BUT ONLY AFTER YOUR SEPARATION
DATE, AS THAT TERM IS DEFINED IN YOUR SEPARATION AGREEMENT DATED AUGUST 5, 2014.

I hereby reaffirm in its entirety the provisions of the Separation Agreement
with Akebia Therapeutics, Inc. dated August 5, 2014 signed by me including,
without limitation, the release of claims contained in Section 5 of that
Separation Agreement.

 

Robert Shalwitz, M.D.

 

DATE:                        , 201    

 

 

6